UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 Commission File Number 000-52590 Paxton Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 20-1399613 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 295 Highway 50, Suite 2, Lake Village Professional Building, Stateline, NV 89449 Mailing Address:P.O. Box 1148, Zephyr Cove, NV 89448-1148 (Address of principal executive offices) (zip code) (775) 588-5390 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer¨ Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x As of May 13, 2011, issuer had 41,200,621 outstanding shares of common stock, par value $0.001. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Balance Sheets (Unaudited) 1 Condensed Statements of Operations (Unaudited) 2 Condensed Statement of Stockholders’ Equity (Deficit)(Unaudited) 3 Condensed Statements of Cash Flows (Unaudited) 4 Notes to Condensed Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 21 PART II – OTHER INFORMATION Item 1. Legal Proceedings 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 6. Exhibits 23 Signature 24 i PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Paxton Energy, Inc., has included its unaudited condensed balance sheets as of March 31, 2011, and December 31, 2010 (the end of its most recently completed fiscal year); and unaudited condensed statements of operations and cash flows for the three months ended March 31, 2011 and 2010, and for the period from June 30, 2004 (date of inception) through March 31, 2011; together with unaudited condensed notes thereto.In the opinion of management of Paxton Energy, Inc., the financial statements reflect all adjustments, all of which are normal recurring adjustments, necessary to fairly present the financial condition, results of operations, and cash flows of Paxton Energy, Inc., for the interim periods presented.The financial statements included in this report on Form 10-Q should be read in conjunction with the audited financial statements of Paxton Energy, Inc., and the notes thereto for the year ended December 31, 2010, included in our annual report on Form 10-K. PAXTON ENERGY, INC. (AN EXPLORATION-STAGE COMPANY) CONDENSED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Receivable from attorneys' trust accounts Prepaid expenses and other current assets - Total Current Assets Property and Equipment, net of accumulated depreciation Oil and gas properties, using full cost accounting Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ $ Accrued liabilities Payable to Bayshore Exploration L.L.C. Payable to officer Advance on financing - Notes payable Notes payable to related parties Unsecured convertible promissory notes payable, net of discount Accrued registration rights penalties and interest Total Current Liabilities Long-Term Liabilities Long-term asset retirement obligation Derivative liabilities Total Long-Term Liabilities Stockholders' Deficit Preferred stock, $0.001 par value; 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value; 500,000,000 shares authorized, 26,000,621 and 20,343,263 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See Notes to Condensed Financial Statements 1 PAXTON ENERGY, INC. (AN EXPLORATION-STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Period from June 30, 2004 For the Three Months Ended (Date of Inception) March 31, through March 31, 2011 Oil and gas revenues, net $ $ $ Costs and Operating Expenses Lease operating expenses Impairment loss on oil and gas properties - - Accretion of asset retirement obligations 86 General and administrative expense Share-based compensation Total costs and operating expenses Loss from operations ) ) ) Other income (expense) Interest income - - Change in fair value of derivative liabilities ) ) ) Gain on transfer of common stock from Bayshore Exploration, L.L.C. - - Interest expense ) ) ) Amortization of discount on convertible notes and other debt ) - ) Total other income (expense) Net Loss $ ) $ ) $ ) Basic and Diluted Loss Per Common Share $ ) $ ) Basic and Diluted Weighted-Average Common Shares Outstanding See Notes to Condensed Financial Statements 2 PAXTON ENERGY, INC. (AN EXPLORATION-STAGE COMPANY) CONDENSED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) For the Three Months Ended March 31, 2011 (Unaudited) Deficit Accumulated Total Additional During the Stockholders' Common Stock Paid-In Exploration Equity Shares Amount Capital Stage (Deficit) Balance - December 31, 2010 $ $ $ ) $ ) Issuance of common stock and warrants for cash, January 2011, $0.15 per unit - Issuance of common stock and warrants upon conversion of notes payable and accrued interest, January 2011 to March 2011, $0.03 to $0.05 per share - Share-based compensation from grant of common stock options to officer and consultants - - - Net loss - - - ) ) Balance - March 31, 2011 $ $ $ ) $ ) See Notes to Condensed Financial Statements 3 PAXTON ENERGY, INC. (AN EXPLORATION-STAGE COMPANY) CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For the Period from June 30, 2004 For the Three Months Ended (Date of Inception) March 31, through 3/31/2011 Cash Flows From Operating Activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Impairment loss on oil and gas properties - - Share-based compensation for services Amortization of discount on convertible notes and other debt - Gain on transfer of common stock from Bayshore Exploration, L.L.C. - - ) Accretion of asset retirement obligations 86 Depreciation expense Change in fair value of derivative liabilities Changes in assets and liabilities: Accounts receivable - - Prepaid expenses and other current assets ) - Accounts payable and accrued liabilities ) Payable to officer ) - Accrued registration rights penalties and interest Net Cash Used In Operating Activities ) ) ) Cash Flows From Investing Activities Acquisition of oil and gas properties - - ) Purchase of property and equipment - - ) Net Cash Used In Investing Activities - - ) Cash Flows From Financing Activities Proceeds from the issuance of common stock and warrants, net of registration and offering costs - Proceeds from issuance of convertible notes and other debt, and related beneficial conversion features and common stock, less amounts held in attorneys' trust accounts Advance on financing - Proceeds from related parties for issuance of secured convertible notes and other debt, and related beneficial conversion features and common stock - - Payment of payable to Bayshore Exploration L.L.C. - - ) Payment of principal on notes payable to stockholder - - ) Payment of principal on note payable - - ) Net Cash Provided By Financing Activities Net Increase (Decrease) In Cash And Cash Equivalents ) ) Cash and Cash Equivalents At Beginning Of Period - Cash and Cash Equivalents At End Of Period $ $ $ SupplementalCash Flow Information - Note J. See Notes to Condensed Financial Statements 4 PAXTON ENERGY, INC. (An Exploration Stage Company) Notes to Condensed Financial Statements (Unaudited) (A)Organization, Change in Control and Significant Accounting Policies Organization – Paxton Energy, Inc. (the “Company”) was organized under the laws of the State of Nevada on June 30, 2004.During August 2004, shareholder control of the Company was transferred, a new board of directors was elected and new officers were appointed.These officers and directors managed the Company until March 17, 2010, at which time, the existing members of the Company’s board of directors resigned, new members were appointed to the board of directors, and managerial control of the Company was transferred to new management.The new board of directors immediately commenced, among other things, the placement of unsecured convertible promissory notes to raise funds for working capital and held a meeting of stockholders on June 29, 2010, at which the stockholders approved 1) a 1-for-3 reverse common stock split, 2) a second reverse stock split of approximately 1 share for 2.4 shares of common stock, 3) the amendment of the Company’s certificate of incorporation to increase the Company’s authorized capital from 100 million to 500 million shares of common stock and from 5 million to 10 million shares of preferred stock, and 4) the adoption of the 2010 Stock Option Plan. Nature of Operations – During June 2005, the Company commenced acquiring working interests in oil and gas properties principally located in the Cooke Ranch prospect in LaSalle County, Texas.The Company is engaged primarily as a joint interest owner with Bayshore Exploration L.L.C. (Bayshore) in the acquisition, exploration, and development of oil and gas properties and the production and sale of oil and gas.Through March 31, 2011, the Company has participated in drilling ten wells.Additionally, the Company owns a working interest in the 8,843-acre balance of the Cooke Ranch prospect and has the right to participate in a program to acquire up to a 75% working interest in leases adjacent to the Cooke Ranch prospect, where, to date, the Company has acquired an interest in leases on approximately 2,268 gross acres.New management of the Company is currently evaluating existing oil and gas properties and also evaluating other expansion opportunities.The Company is considered to be in the exploration stage due to the lack of significant revenues. Condensed Interim Financial Statements– The accompanying unaudited condensed financial statements of Paxton Energy, Inc., have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q.Accordingly, these financial statements do not include all of the information and disclosures required by generally accepted accounting principles for complete financial statements.These financial statements should be read in conjunction with the Company’s annual financial statements and the notes thereto for the year ended December 31, 2010, and for the period from June 30, 2004 (date of inception) through December 31, 2010, included in the Company’s annual report on Form 10-K.In the opinion of the Company’s management, the accompanying unaudited condensed financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to fairly present the Company’s financial position as of March 31, 2011 and its results of operations and cash flows for the three months ended March 31, 2011 and 2010, and for the period from June30, 2004 (date of inception), through March 31, 2011.The results of operations for the three months ended March 31, 2011, may not be indicative of the results that may be expected for the year ending December 31, 2011. Business Condition – The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.The Company has not had significant revenue and is still considered to be in the exploration stage.The Company incurred losses of $714,003 for the three months ended March 31, 2011 and $4,154,493 for the year ended December 31, 2010.The Company also used cash of $191,885 and $498,605 in its operating activities during the three months ended March 31, 2011 and the year ended December 31, 2010, respectively.Through March 31, 2011, the Company has accumulated a deficit during the exploration stage of $12,951,727.At March 31, 2011, the Company has a working capital deficit of $1,409,505 including current liabilities of $1,411,709.These conditions raise substantial doubt about the Company’s ability to continue as a going concern. 5 As discussed above, the existing members of the Company’s board of directors resigned on March 17, 2010 and new members were appointed.During the period since the change of control in March 2010, the accomplishments of the new board of directors include, among other things, the following: · The placement of unsecured convertible promissory notes in the amount of $418,000 to provide working capital for the Company. · The settlement of its liability for accrued registration rights penalties and interest in the amount of $698,092 by the issuance of common stock. · The conversion of all outstanding options and warrants to purchase 683,176 shares of common stock into 683,176 shares of common stock. · The consummation of two reverse stock splits that resulted in a total of approximately 10 million post-consolidation shares of common stock outstanding at the date of the reverse stock splits. · The sale of $255,000 of equity securities as of March 31, 2011. · The sale of convertible debentures and warrants for gross proceeds of $2,133,250 subsequent to March 31, 2011. · The acquisition of a 70% leasehold working interest, with a net revenue interest of 51.975%, of certain oil and gas leases owned by Montecito, for $1,500,000 in cash, a subordinated promissory note in the amount of $500,000, and 15 million shares of common stock.This acquisition closed subsequent to March 31, 2011. · An agreement of merger with Virgin Oil Company, Inc. and Virgin Offshore U.S.A., Inc., a wholly owned subsidiary of Virgin, entered into on April 29, 2011.Pursuant to the terms of the agreement, at closing, the shareholders of Virgin will receive an aggregate of 70 million shares of the Company’s common stock in exchange for all of the issued and outstanding shares of Virgin Oil.The merger is subject to the satisfaction of certain conditions. The Company entered into an agreement with a consulting company on September 7, 2010, under which the consultant agreed to provide the Company with one or more financial and strategic business plans.Thereafter, on September 27, 2010, the Company entered into an agreement with an investment banking firm to provide investment banking and financial advisory services.Services under these two agreements are being provided to the Company in connection with the evaluation and due diligence of potential oil and gas property acquisitions. The Company is currently seeking equity, debt, and transaction financing to fund these potential acquisitions and other expenditures, although the Company does not have any definitive contracts or commitments for either at this time.The Company will have to raise additional funds to continue operations and, while the Company has been successful in doing so in the past, there can be no assurance that it will be able to do so in the future.The Company’s continuation as a going concern is dependent upon its ability to obtain necessary additional funds to continue operations and the attainment of profitable operations. Basic and Diluted Loss per Common Share – Basic loss per common share amounts are computed by dividing net loss by the weighted-average number of shares of common stock outstanding during each period.Diluted loss per share amounts are computed assuming the issuance of common stock for potentially dilutive common stock equivalents. All outstanding stock options, warrants, and convertible promissory notes are currently antidilutive and have been excluded from the diluted loss per share calculations.None of the options and warrants to acquire 16,722,954 shares of common stock, or the promissory notes convertible into approximately 4,290,096 shares of common stock and warrants to purchase 961,949 shares of common stock were included in the computation of diluted loss per share at March 31, 2011 and none of the warrants and options to acquire 683,176 shares of common stock were included in the computation of diluted loss per share at March 31, 2010. 6 Fair Values of Financial Instruments – The carrying amounts reported in the balance sheets for receivable from attorneys’ trust accounts, accounts payable, payable to Bayshore Exploration L.L.C., payable to officer, and advance on financing approximate fair value because of the immediate or short-term maturity of these financial instruments.The carrying amounts reported for notes payable, notes payable to related parties, and unsecured convertible promissory notes payable approximate fair value because the underlying instruments are at interest rates which approximate current market rates.The fair value of derivative liabilities are estimated based on the method disclosed in Note G to these condensed financial statements. Recently Issued Accounting Statements – In October 2009, the Financial Accounting Standards Board (the FASB) issued a new accounting standard which amends guidance on accounting for revenue arrangements involving the delivery of more than one element of goods and/or services. This standard addresses the unit of accounting for arrangements involving multiple deliverables and removes the previous separation criteria that objective and reliable evidence of fair value of any undelivered item must exist for the delivered item to be considered a separate unit of accounting. This standard also addresses how the arrangement consideration should be allocated to each deliverable. Finally, this standard expands disclosures related to multiple element revenue arrangements. This standard was effective for the Company beginning January1, 2011. The adoption of this standard did not have a material impact on the Company’s condensed financial statements. In December 2010, the FASB issued accounting guidance which specifies that if a public entity presents comparative financial statements, the entity should disclose revenue and earnings of the combined entity as though the business combination(s) that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only.This guidance also expands supplemental pro forma disclosures to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in reported pro forma revenue and earnings.This guidance was effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010. Other than requiring additional disclosures for business combinations that the Company enters into in the future, the adoption of this guidance is not expected to have a material impact on the Company’s financial statements. (B)Accrued Liabilities Accrued liabilities consisted of the following at March 31, 2011 and December 31, 2010: March 31, December 31, Accrued salaries $ $ Accrued payroll taxes Accrued director fees Accrued interest Other accrued expenses Total accrued liabilities $ $ (C)Unsecured convertible promissory notes payable $300,000 Convertible Promissory Note Offering Commencing in March 2010, new management of the Company initiated the placement of unsecured convertible promissory notes to raise up to $300,000 for the payment of transaction expenses, payment of certain accounts payable, and to provide working capital.These notes bear interest at 9% per annum.The repayment of the notes, including accrued interest, was due on December 31, 2010 if not converted into common stock earlier.Originally, the principal amount of the notes, plus accrued interest, were to be automatically converted, in whole, into shares and warrants of the Company upon the completion of a $3,000,000 sale of common stock and warrants as part of the change of control and the exchange of oil and gas interests by the Company’s new chief executive officer with the Company.However, in October 2010, management of the Company decided to allow the conversion of notes payable under this offering prior to the completion of the $3,000,000 placement and prior to the automatic conversion process described in the notes. 7 The number of shares of common stock and warrants to be issued upon such conversion is equal to a discount of 66% of the price of the common stock and warrants in the $3,000,000 sales of common stock and warrants.As such, the conversion price is $0.051 per share of common stock and warrant to purchase one half share of common stock.The holders of these convertible promissory notes will be entitled to the same registration rights, if any, given to the purchasers of the $3,000,000 offering.Proceeds from the convertible note offering totaled $298,000.In November 2010, the Company received notice of conversion of notes totaling $158,000, plus accrued interest of $8,630, which were converted into 3,267,247 shares of common stock and warrants to purchase 1,633,625 shares of common stock.During the three months ended March 31, 2011, the Company received notice of conversion of notes totaling $47,500, plus accrued interest of $2,412, which were converted into 978,657 shares of common stock and warrants to purchase 489,329 shares of common stock.The warrants are exercisable at $0.45 per share until August 31, 2013.The unconverted balance of these promissory notes is $92,500 and $140,000 at March 31, 2011 and December 31, 2010, respectively.The unconverted notes came due on December 31, 2010 and have not been paid.Both the non-payment of interest and the Company’s failure to repay the notes when they matured constitute events of default under the notes.Upon the occurrence of an event of default, the noteholders have the right to exercise their rights associated with the notes. Convertible Promissory Notes to an Unaffiliated Entity On April 28, 2010, the Company issued an unsecured convertible promissory note to an unaffiliated entity.Proceeds from the convertible promissory note were $50,000.On December 20, 2010, the Company issued a second unsecured convertible promissory note to this entity.Proceeds from this second convertible promissory note were $35,000.On February 7, 2011, the Company issued a third unsecured convertible promissory note to this entity.Proceeds from this third convertible promissory note were also $35,000.The convertible promissory notes bear interest at 8% per annum.The original promissory note was due January 28, 2011.The second and third promissory notes are due September 22, 2011 and November 9, 2011, respectively.In general, the notes are convertible until maturity at a variable conversion price equal to 50% of the average of the lowest three closing bid prices from the ten trading days prior to the date of the conversion notice.In December 2010, the Company received notices of conversion of notes totaling $21,000, which were converted into 377,290 shares of common stock, or a weighted-average conversion price of $0.05566 per share.During the three months ended March 31, 2011, the Company received notices of conversion of notes totaling $29,000 and accrued interest of $2,000, which were converted into 994,315 shares of common stock, or a weighted-average conversion price of $0.03118 per share. This variable conversion feature constitutes an embedded derivative under generally accepted accounting principles and is required to be valued at its fair value.The fair value of the beneficial conversion feature was estimated at $42,308 for the original note and at $35,000 for the second and third notes, which were recorded as discounts to the carrying amount of the convertible promissory notes.The discounts are being amortized over the period from the issuance dates to the maturity dates.The Company recognized interest expense from the amortization of the discounts in the amount of $20,530 for the three months ended March 31, 2011.The carrying amount of the convertible promissory notes is $19,426 at March 31, 2011, representing their unconverted face amount of $70,000 less the unamortized discount of $50,574.The carrying amount of the convertible promissory notes was $27,896 at December 31, 2010, representing their unconverted face amount of $64,000 less the unamortized discount of $36,104. Convertible Promissory Notes Issued in Exchange for Accounts Payable On October 12, 2010, an unrelated third party acquired the rights to certain of the Company’s past-due accounts payable totaling $193,676.That entity and the Company then agreed to convert the past-due accounts payable into Convertible Redeemable Notes Payable with an aggregate principal amount of $193,676.These notes were due October 12, 2012 and bore interest at 6%.Interest was payable on or before the due date of the notes and was payable in shares of the Company’s common stock.The holder of the notes was entitled, at its option, to convert all or any portion of the principal of the notes, along with related accrued interest, into shares of the Company’s common stock at a conversion price equal to $0.05 per share.On October 18, 2010, the note holder converted $43,676 of principal into 873,522 shares of common stock. During the three months ended March 31, 2011, the remaining $150,000 of principal and $4,219 of accrued interest were converted into 3,084,386 shares of common stock. 8 The fair value of the beneficial conversion feature was originally estimated at $193,676 for these convertible promissory notes, which was recorded as discounts to the carrying amount of the convertible promissory notes.The discounts were amortized over the period from the issuance dates of the notes to the earlier of the maturity dates or the conversion dates.The Company recognized interest expense from the amortization of the discounts in the amount of $133,561 for the three months ended March 31, 2011.The carrying amount of the convertible promissory notes was $16,439 at December 31, 2010, representing their unconverted face amount of $150,000 less the unamortized discount of $133,561. A summary of unsecured convertible promissory notes at March 31, 2011 and December 31, 2010 is as follows: March 31, 2011 December 31, 2010 Unpaid Principal Unamortized Discount Carrying Value Unpaid Principal Unamortized Discount Carrying Value $300,000 Convertible Note Offering $ $
